                   Case 20-14710       Doc 58     Filed 01/21/21     Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MARYLAND
                                    (Greenbelt Division)

In re:                                                )
                                                      )
GOLD AND SILVER AUTO SALES, LLC                       )         Case No. 20-14710-TJC
                                                      )         Chapter 11
                        Debtor.                       )

                       MOTION TO CONVERT CASE TO CHAPTER 7

          COMES NOW, the Debtor-in-Possession, Gold and Silver Auto Sales, LLC, by and

through counsel, Cohen Baldinger & Greenfeld, LLC, and moves this Court for an Order

converting this case to one under Chapter 7 of the Bankruptcy Code, and in support thereof

states:

          1.     This case was commenced by the filing of a Voluntary Petition for Relief pursuant

to Chapter 11 of the Bankruptcy Code on April 28, 2020.

          2.     The Debtor has remained in control of its assets and the management of its affairs

as Debtor-in-Possession.

          3.     This case has not previously been converted.

          4.     This Court may grant the requested relief pursuant to §1112(a) of the Bankruptcy

Code.

          WHEREFORE, it is prayed that this Honorable Court enter an Order converting this case
                 Case 20-14710       Doc 58     Filed 01/21/21    Page 2 of 2




to one under Chapter 7 of the Bankruptcy Code and granting such other and further relief as is

just.

                                             Respectfully submitted,

                                             COHEN, BALDINGER & GREENFELD, LLC

                                             By: /s/ Steven H. Greenfeld
                                              Steven H. Greenfeld
                                              2600 Tower Oaks Boulevard
                                              Suite 290
                                              Rockville, MD 20852
                                              (301) 881-8300

                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 21st day of December, 2021, I reviewed the Court’s
CM/ECF system and it reports that an electronic copy of the foregoing Motion and a copy of the
proposed Order, will be served electronically via the Court’s CM/ECF system on the following:

                      L. Jeanette Rice, Esq.
                             Office of the U.S. Trustee

                      John Joseph Bascietto, Esq.
                             Counsel for Theo Properties, LLC

       I HEREBY FURTHER CERTIFY that on the 21ST day of December 2021, a copy of the
forgoing Motion, along with a copy of the proposed Order was also mailed, first class mail,
postage prepaid to: (NONE)




                                      /s/ Steven H. Greenfeld
                                     Steven H. Greenfeld
